Matter of Thomas v Thomas (2017 NY Slip Op 05345)





Matter of Thomas v Thomas


2017 NY Slip Op 05345


Decided on June 30, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 30, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., CARNI, LINDLEY, TROUTMAN, AND SCUDDER, JJ.


779 CAF 15-01625

[*1]IN THE MATTER OF GEOFFREY THOMAS, PETITIONER-RESPONDENT,
vLAHNI THOMAS, RESPONDENT-APPELLANT. (APPEAL NO. 2.) 


CHAFFEE & LINDER, PLLC, BATH (RUTH A. CHAFFEE OF COUNSEL), FOR RESPONDENT-APPELLANT.
D.J. & J.A. CIRANDO, ESQS., SYRACUSE (ELIZABETH deV. MOELLER OF COUNSEL), FOR PETITIONER-RESPONDENT. 
JOAN MERRY, ATTORNEY FOR THE CHILDREN, HORNELL.

	Appeal from an order of the Family Court, Steuben County (J.C. Argetsinger, J.H.O.), entered September 17, 2015 in a proceeding pursuant to Family Court Act article 6. The order, among other things, denied respondent's request to relocate to Buffalo, New York with the children. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Same memorandum as in Matter of Thomas v Thomas ([appeal No. 1] ___ AD3d ___ [June 30, 2017]).
Entered: June 30, 2017
Frances E. Cafarell
Clerk of the Court